The defendants Anthony Pilavas and Stoneytown Development, LLC (hereinafter the appellants), failed to include the papers in support of, and in opposition to, the plaintiffs post-trial motion pursuant to CPLR 4404 (b) in the record on appeal.
It is the appellants’ obligation to assemble a proper record on appeal (see CPLR 5526; 22 NYCRR 670.10-b [b]; Sebag v Narvaez, 60 AD3d 485 [2009]). The appellants’ reliance on CPLR 5528 is misplaced, as they did not utilize the appendix method when perfecting their appeal. In the present case, the record was inadequate because if failed to include all of the relevant documents that were before the Supreme Court (see Fernald v Vinci, 13 AD3d 333 [2004]; Matter of Allstate Ins. Co. v Vargas, 288 AD2d 309 [2001]). Appeals that are not based on *919a complete and proper record to enable this Court to render an informed decision on the merits must be dismissed (see Matter of Arcarian Sys. Ltd., 38 AD3d 649 [2007]; Garnerville Holding Co. v IMC Mgt., 299 AD2d 450 [2002]; Matison v County of Nassau, 290 AD2d 494 [2002]). Rivera, J.P., Dillon, Miller and Roman, JJ., concur.